DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-47 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz et al. (“Franz” hereinafter) (US PG PUB 2015/0197392).
Regarding claims 41, Franz discloses a dispensing apparatus comprising a valve arrangement (figure 11A) for dispensing a fluid, the valve arrangement having a valve plate (item 1, figure 11A) for fixing the valve arrangement to a container (item 16, figure 8), a valve housing (item 6, figure 11A) and a fixing part (annular sleeve around extension 29, figure 11A) for fixing the valve housing to the valve plate,
the valve place having a receiving space (see annotated figure 11A as shown below), the valve housing being received in the receiving space,
the fixing part having a first portion and second portion projecting radially from the first portion (see annotated figure 11A as shown below),

the second portion being flange-like or collar-like being laser-welded or ultrasonically welded with an underside the valve plate (paragraph [0038]).

    PNG
    media_image1.png
    614
    777
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 11A of Franz
Regarding claim 42, Franz discloses the fixing part is a component separate from the valve housing (figure 11A, 11B).
Regarding claim 43, Franz discloses that at least one of the valve plate, the fixing part, the valve housing, a valve element of the valve arrangement or a reset element of the valve arrangement consist of plastic (paragraphs [0012], [0013]).
Regarding claim 44, Franz discloses that the valve housing can be pre-assembled with a valve element and a seal in a form-fitting manner to form a valve (valve housing 6, seal 4, and valve element 3 are combined together and then welded around weld seam 30, figure 11A, paragraph [0038]).

Regarding claim 46, Franz discloses that the fixing part has a first cylindrical or conical portion and a second portion projecting radially therefrom (figures 11A, 11B).
Regarding claim 47, Franz discloses that the fixing part has a welding region with a triangular or rectangular cross-section (figures 11A, 11B) before it is welded with the valve plate.
Regarding claim 63, Franz discloses that outer lateral shape of the valve plate is cylindrical (valve plate is cylindrical, figure 11A).

Claims 49, 50, and 55-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuehrer (US PN 5,573,043).
Regarding claims 49 and 55, Fuehrer discloses a method for producing a dispensing apparatus (item 1, figure 1) with a valve arrangement (items 3, 4, 5, 6, figure 1) and a container (item 2, figure 1), wherein a valve plate (item 21, figure 2) of the valve arrangement is fixed to the container, comprising; friction-welding the valve plate with the container so that the valve plate is radially friction-welded with the container and axially flush with the container (column 6, lines 56-67, figure 1).
Regarding claim 50, Fuehrer discloses that at least one of the valve plate, the fixing part, the valve housing, a valve element of the valve arrangement or a reset element of the valve arrangement consist of plastic (column 6, lines 3-11).
Regarding claims 56-58, Fuehrer discloses that the container and the valve plate are moved axially relative to each other until the valve plate has reached a defined axial 
Regarding claim 59, Fuehrer discloses that the valve arrangement has a valve housing (item 35, figure 3) and a fixing part (item 38, figure 3) for fixing the valve housing to the valve plate, wherein the fixing part is laser-welded or ultrasonically welded with the valve plate (column 6, lines 56-61).
Regarding claim 60, Fuehrer discloses that the valve plate is held by means of a tool which at least one of engages in a form-fitting manner in the valve plate or its coupling device or holds the valve plate at the coupling elements (column 6, lines 48-55).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. (“Franz” hereinafter) (US PG PUB 2015/0197392).
Regarding claim 48, Franz teaches that various components of the valve assembly are made of material suitable for welding throughout the specification (paragraphs [0012], [0013], [0015], [0030], [0033], [0036]), where the parts are 
Also, it would be within the skill range of one of ordinary skill in the art to have transparent material for aesthetic or other obvious purposes. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have made the valve plate from at least one of a dark or laser-absorbing material and the fixing part from a transparent material in the device of Franz since it would be suitable for the particular operation and such methods are old and well-known in the art. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (See MPEP § 2144.07).

Allowable Subject Matter
7.	Claims 51-54, 61, and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 11/01/2021 regarding the rejection(s) of claim(s) 41-48 under Franz have been fully considered but they are not persuasive.

10.	Furthermore, amendment of claim 49 resulted in a reconsideration of the rejection and now claim 49 is rejected under Fuehrer which clearly teaches that the closure cup/valve plate 7 is friction-welded or ultrasonically welded to the container radially and is still flush with the container axially as clearly seen in figure 1. Therefore, claim 49 and 50 remain rejected under Fuehrer as discussed in detail above.
11.	Lastly, claims 55-60 remain rejected under Fuehrer for the same reason as the rejection of claim 49 as discussed above. Applicant’s arguments regarding how Fuehrer does not teach attaching the valve plate with the container is not found to be persuasive. As pointed out in the rejection, the valve plate is frictionally welded or ultrasonically welded with the container as required by the claim. Therefore, applicant’s arguments are not persuasive.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754